Wyly, J.
On seventh June, 1869, the pdaintiff sold to -Francois Bettevy a tract of land in the parish of Avoyelles for $3680, evidenced by the xu’omissory note of the latter payable on first January, 1871 ? secured by sxiecial mortgage on the property.
Subsequently the x>urchaser sold part of tho land to tbe defendant, Jerome J. Dncoté, and as part of tlie price lie assumed to pay $2000-on the note for $3680 held by the original vendor, the x>laintiff, and in order to secure the punctual payment of tlie same the defendant specially mortgaged and hypothecated the property which he purchased.
On tho latter mortgage the plaintiff sued out an order of seizure and sale.
From this the defendant appeals, and contends that the order should, be set aside for tbe following reasons:
First — The order of seizure and sale was not justified by the evidence accompanying the x>etition.
Second — The property really affected by the mortgage is held by Bettevy tlie vendor of the appellant.
Third — That the parish judge could not issue the order of seizure-in the absence of tbe district judge, because tlie law authorizing it is unconstitutional, being violative of article 87 of tbe constitution.
We find that the note and an authenticated copy of the act of mortgage given by Bettevy, and also a certified cox>y of tbe act of mortgage given by tho defendant were attached to the petition. The judge *182therefore had authentic evidence of the debt of $2000 assumed by the ■defendant, and also of the mortgage which ho had given on the property purchased to secure the payment of the same.
There was sufficient evidence to justify the order.
If the defendant does not own the property proceeded against ho has no right to complain.
As to tlie constitutionality of the act authorizing the parish judge to grant orders of seizure and sale in the absence of the district judge, we will remark that, in our opinion, the statute is constitutional.
Article ,91 of the constitution declares that: “The General Assembly shall have power to vest in the parish judges the right to grant such orders and do such acts as may be deemed necessary for the furtherance of the administration of justice; and in all cases the power thus granted shall bo specified and determined.”
Judgment affirmed.